Citation Nr: 1341860	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  07-16 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the Veteran's service connected left knee arthritis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1988 to February 1989, January 2006 to March 2007 and January 2008 to January 2011. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A claim for a TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, there is evidence suggesting that the Veteran's left knee disorder has prevented him from maintaining employment.  See December 2012 VA Examination.  As the record now raises a question of whether the Veteran is unemployable due his service-connected disabilities, a claim for a TDIU is properly before the Board.

In July 2013, after the matter was transferred to the Board, the Veteran submitted a radiology diagnostic report from VA Medical Center - Houston.  Since the Veteran previously submitted a prospective waiver of RO consideration in January 2013, the Board will consider the new evidence.  See 38 C.F.R. § 20.1304(c).

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left knee disability has caused cartilage loss with frequent episodes of locking, pain and effusion of the joint. 
CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating for a left knee meniscal injury have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5256-5263 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009)(Vazquez-Flores II).

The Veteran was advised of VA's duties to notify and assist in the development of this claim prior to the initial adjudication.  The Veteran filed his claim for an increased rating in September 2004.  In January 2005 the VA sent him a letter which outlined the VA's general duties to assist which did not explain disability ratings.  However, in June 2008, VA sent a letter which explained how VA establishes disability ratings and effective dates.  Such communication also informed him of the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  Thus, the notice requirements under the VCAA have been fully satisfied.  Accordingly, no further action is required regarding the duty to notify.
The Board further finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's pertinent records of treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no additional available outstanding evidence has been identified.  

Additionally, the Veteran was afforded VA examinations in February 2012, and pursuant to the Board remand, in December 2012.  The Board finds that the examinations are adequate because, as shown below, they were based upon consideration of the pertinent medical history, the Veteran's lay assertions and current complaints, and because they describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the November 2012 remand directives.  Specifically, the Board directed the AMC/RO to arrange for the Veteran to undergo an orthopedic examination in order to assess the current severity of his service-connected left knee disability.  As noted, the Veteran was examined in December 2012, and the Board finds the examination to be adequate. 

For these reasons, the Board finds that there was substantial compliance with the December 2012 remand directives.  Accordingly, no further remand is necessary as to this issue.  See Stegall v. West, 11 Vet. App. 268 (1998).




Increased Rating - Left Knee 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board finds by comparing the Veteran's symptoms to the rating criteria, a 20 percent rating under Diagnostic Code 5258 is warranted for the entire appeal period.

Knee disabilities may be rated under several different diagnostic codes (DCs 5256-5263).  Currently, the Veteran is service connected for a left knee instability and left knee arthritis (DCs  5257 and 5260).  The Veteran's rating for instability has already been adjudicated in a November 2012 Board decision.  Therefore, only the 10 percent rating for left knee arthritis is under review.  

Under Diagnostic Code 5003, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joint.  When, however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by x-ray evidence of the involvement of two or more major joint or two or more minor joint groups, or as 20 percent disabling when shown by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013). 

The Veteran has a history of left medial meniscectomy.  The criteria of Diagnostic Code 5259 provide for a 10 percent rating for symptomatic removal of semi-lunar cartilage.  The criteria of Diagnostic Code 5258 provide a 20 percent rating for dislocation of semi-lunar cartilage with frequent episodes of "locking," pain and effusion into the joint.

As early as May 2004, the Veteran complained of intermittent "locking, popping, and swelling."  In addition September 2004 and 2007 VA outpatient treatment records indicate the same complaint.  At a June 2011 VA outpatient visit, the examiner noted that the Veteran suffered from left knee crepitus, edema, pain and locking of the knee.  He further noted that the Veteran's condition "may be exhibiting arthritic changes versus residual ligament tears."  At the July 2011 magnetic resonance imaging (MRI) scan, the physician noted small joint effusion and the impression was cartilage loss, medial meniscal tear and chronic partial tear of the anterior cruciate ligament.  At the December 2012 VA examination, the examiner noted that the Veteran suffered from frequent episodes of joint locking, joint pain and joint effusion in his left knee.  The examiner noted functional loss or impairment of the range of motions after repetitive use which included pain on movement, disturbance of locomotion and interference with sitting, standing and weight bearing.  The Veteran reported pain or tenderness to palpation for joint line or soft tissue.  The examiner further noted that the Veteran had a history of a meniscus condition (semi-lunar cartilage).

Overall, the Board finds that the Veteran's service-connected left knee disability has more closely approximated the criteria for dislocation of semi-lunar cartilage with frequent episodes of "locking," pain and effusion into the joint for the entire appeal period.  To this extent, a 20 percent rating is warranted under Diagnostic Code 5258 for the entire appeal period.

As previously mentioned, the Veteran is in receipt of a 10 percent rating for his arthritis under Diagnostic Code 5260 due to evidence of pain and swelling.  See 38 C.F.R. § 4.71a, DC 5003, 5260.  At the December 2012 VA examination, the examiner noted that the Veteran did not suffer from any limitation of extension, and flexion, after repetitive use testing was 100 degrees.  Although the February 2012 VA examiner noted the Veteran's flexion was limited to 25 degrees, the Board found the examination inadequate due to the examiner's remark that the Veteran used "extreme muscle strength to prevent range of motion testing."  These findings show, at best, that the Veteran falls short of a compensable rating for loss of flexion under Diagnostic Code 5260.  

The Board notes that at a November 2009 VA outpatient visit, the examiner noted that the Veteran did not have full range of motion of the knee and minimal flexion due to pain.  Specifically, the examiner noted "[patient] would not flex past 10-15 degrees" and that the Veteran experienced pain on motion.  However, the examiner did not note whether he conducted repetitive use testing, nor is there any other evidence that the Veteran's flexion is limited to that degree.  Therefore, the Board finds the Veteran's December 2012 VA examination results more probative and best reflects the Veteran's total disability picture.  In essence, the majority of evidence reflects no compensable limitation of extension or flexion.  The Board therefore finds that the Veteran is not entitled to a rating in excess of 10 percent for arthritis because the limited motion of the specific joint involved would be noncompensable under the appropriate diagnostic codes and there is no evidence of occasional incapacitating exacerbations.  38 C.F.R. §§ 4.40, 4.45.

Moreover, other schedular criteria for rating the knee disability do not apply at any time during the appellate period.  There is no evidence of ankylosis, impairment of the tibia or fibula or genu recurvatum.  In so holding, the Board finds that the Veteran's subjective complaints are credible and consistent with the evidentiary record.  However, to the extent that the Veteran argues entitlement to a higher rating still, the Board places greater probative weight to the VA examiner findings as they possess greater training, expertise and use of precision equipment, such as a goniometer to measure motion loss.  There is no further doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected left knee disability is inadequate.  The Veteran's service-connected left knee disability is manifested by signs and symptoms such as pain, stiffness, swelling, instability and locking which impairs his ability to stand and walk for long periods.  Here, the Veteran's symptoms of locking, pain and swelling have been addressed with the assignment of a 20 percent rating under Diagnostic Code 5258, and his instability has been separately evaluated under Diagnostic Code 5257.  The Board has considered whether further compensation can be awarded for ankylosis, instability, subluxation and functional impairment on use, but finds that the criteria for a higher rating still have not been met.  In the opinion of the Board, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  Thus, the Veteran's left knee symptomatology does not present an exceptional or unusual disability picture. Consequently, the Board need not address whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 115-16.


ORDER

A 20 percent rating for a left knee meniscal injury is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

At a December 2012 VA examination, the examiner noted that the Veteran's knee conditions impact his ability to work.  Specifically, the Veteran stated that he has not worked in the last 4 years due to his conditions.  The Board has found that a claim for TDIU is part of this appeal.  The Veteran has not received notice regarding that claim.  In addition, he should be asked to complete a TDIU claim form so that he can provide information concerning his employment, education, training, and other relevant factors.  A VA examination should be conducted which assesses the Veteran's ability to obtain and maintain employment as a result of his service-connected disabilities.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Then, schedule the Veteran for an appropriate VA examination to obtain an opinion as to the impact of the service connected disabilities on the Veteran's ability to work.  The claims file should be forwarded to the examiner for review.  The examiner(s) should interview the Veteran as to his employment and education history.  The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected left knee arthritis and instability, limited motion of the jaw, nephritis, temporomandibular joint syndrome and scar preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner(s) should set forth a rationale for the conclusions reached.  

3.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal, taking into consideration all applicable rating criteria.  The claim for an award of TDIU benefits should take into consideration provisions of 38 C.F.R. § 4.16(b).  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


